                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                    :
                                            :
        versus                              :    CRIMINAL NO. 19-4-SDD-RLB
                                            :
XAVIER JOHNSON, A.K.A. “ZIGGY”              :


                                        RULING

        This matter is before the Court on the Defendant’s Motion to Sever Charges.1 The

Government responded to this motion.2 The Government charges the Defendant with one

count of conspiracy to distribute and possess with intent to distribute methamphetamine

in violation of 21 U.S.C. § 846, and one count of possession of a firearm by a convicted

felon in violation of 18 U.S.C. § 922(g)(1).3 The Defendant’s Motion asserts that the

charges are misjoined under Rule 8(a) and that the charges should be severed under

Rule 14 of the Federal Rules of Criminal Procedure.4 In response, the Government

contends that the charges are properly joined and that severance is not warranted by

law.5

        For the reasons set forth below, the Defendant’s Motion to Sever Charges6 is

DENIED.



1
  Rec. Doc. 33.
2
  Rec. Doc. 36.
3
  Rec. Doc. 41, p. 6, 33.
4
  Rec. Doc. 33.
5
  Rec. Doc. 36.
6
  Rec. Doc. 33.
57479
                                                                              Page 1 of 6
I.      FACTUAL BACKGROUND

        Count One accuses the Defendant of violating 21 U.S.C. § 846 by ordering a

shipment of marijuana and methamphetamine into Baton Rouge, Louisiana for intended

distribution in the Louisiana State Penitentiary (“Angola”).7 On or about October 26, 2018,

the Defendant allegedly accepted delivery of a package containing the illicit substances.8

The Defendant thereafter allegedly coordinated transportation of the substances into

Angola.9 On October 28, the Government alleges that the Defendant and another

individual traveled to Angola from Baton Rouge, purportedly with the intention of

delivering the drugs into the prison.10

        Soon thereafter, law enforcement officials obtained a warrant to search the

Defendant’s residence, and a search was conducted on November 9, 2018.11 In the

search, law enforcement officials seized a firearm and ammunition (among other drug

paraphernalia) that allegedly belong to the Defendant and form the basis for Count Two,

which charges the Defendant with a violation of 18 U.S.C. § 922(g)(1).12

II.     LAW AND ANALYSIS

        A. Rule 8(a) Joinder of Offenses

        Rule 8 permits joinder of charges when the joined offenses “are of the same or

similar character, or are based on the same act or transaction, or are parts of a common



7
  Rec. Doc. 41, p. 6-30.
8
  Id., p. 25.
9
  Id.
10
   Id., p. 26-7.
11
   Rec. Doc. 36, p. 3.
12
   Id., p. 3-4.
57479
                                                                                 Page 2 of 6
scheme or plan.”13 In this Circuit, Rule 8(a) is “broadly construed in favor of initial

joinder,”14 and “[j]oinder of charges is the rule rather than the exception.”15 Rather than

focusing on the immediate connection between the offenses, Rule 8(a) is instead

concerned with the “logical relationship” between the charges.16 Whether joinder of

charges is proper is determined by consulting the allegations contained in the indictment,

which are assumed to be true for this analysis.17

        Here, the Court finds that Count One and Count Two are properly joined under

Rule 8(a). The common scheme or plan is clear: the firearm upon which Count Two is

based was seized in a warrant search of the Defendant’s premises based on probable

cause arising from the Defendant’s alleged conspiracy to commit unlawful acts. “When

firearms are found during the investigation of an offense, joinder of the gun charges is

appropriate.”18 Further, “[alleged] [p]roof of a conspiracy count will validate a joinder of

substantive offenses growing out of that conspiracy.”19 It is clear from the alleged facts in

the indictment that the firearm charge is logically connected to the conspiracy charge and

therefore satisfies the liberal requirements of Rule 8 as a part of a common scheme or

plan. “[F]irearms are ‘tools of the trade’ of those engaged in illegal drug activities and are




13
   FED. R. CRIM. P. 8(a).
14
   United States v. Fortenberry, 914 F.2d 671, 675 (5th Cir. 1990) (citing United States v. Park, 531 F.2d
754, 760-61 (5th Cir. 1976)).
15
   United States v. Singh, 261 F.3d 530, 533 (5th Cir. 2001).
16
   Park, 531 F.2d at 761 (quoting Moore v. New York Cotton Exch., 270 U.S. 593, 609 (1926)).
17
   United States v. Chagra, 754 F.2d 1186, 1188 (5th Cir. 1985).
18
   United States v. Mays, 466 F.3d 335, 340-41 (5th Cir. 2006) (citing United States v. Bullock, 71 F.3d 171,
175 (5th Cir. 1995).
19
   United States v. Banks, 465 F.2d 1235, 1242 (5th Cir. 1972).
57479
                                                                                                 Page 3 of 6
highly probative in proving criminal intent.”20 Much like the Fifth Circuit’s inference in

United States v. Bullock, it is reasonable to infer that a person allegedly engaged in illegal

drug activity—particularly the kind of drug trade alleged in the indictment—possesses a

weapon in connection with the drug scheme.21 The Court finds that as alleged, Count

One and Count Two satisfy the Rule 8 joinder requirement that the offenses be part of a

common scheme or plan.

        B. Rule 14 Severance of Offenses

        Even if joinder is proper under Rule 8(a), charges may nonetheless be severed

under Rule 14 when the joinder prejudices the defendant.22 Rule 14 provides that when

joinder of offenses “appears to prejudice a defendant . . . the court may order separate

trials of counts.”23 Prejudice under the auspices of Rule 14 occurs when a jury will be

incapable of reliably determining the guilt or innocence of the defendant.24 The burden of

proof required for Rule 14 severance is high: the defendant must show that denial of his

motion would result in “specific and compelling prejudice.”25 Further, the Defendant must

demonstrate such prejudice as to outweigh the government’s interest in judicial




20
   United States v. Dixon, 132 F.3d 192, 197 (5th Cir. 1997) (quoting United States v. Martinez, 808 F.2d
1050, 1057 (5th Cir. 1987)).
21
   See Bullock, 71 F.3d at 175 (“While Bullock did not use the gun involved in count one in the bank robbery,
it was found in the trunk of the getaway car within hours of the robbery. Therefore, a factfinder could infer
that Bullock had the gun so that it would be available to him during the robbery and escape.”).
22
   FED. R. CRIM. P. 14.
23
   Id.
24
   United States v. Rodriguez, 553 F.3d 380, 394 (5th Cir. 2008); see also United States v. Lane, 474 U.S.
438, 449 (1986).
25
   United States v. Krenning, 93 F.3d 1257, 1267 (5th Cir. 1996) (quoting United States v. McCord, 33 F.3d
1434, 1452 (5th Cir. 1994).
57479
                                                                                                 Page 4 of 6
economy.26 Even then, Rule 14 severance is subject to the Court’s discretion.27 And very

often, any possible prejudice can be resolved by proper jury instructions.28

        Here, severance is not required by Rule 14. The Defendant has failed to meet the

high standard required for a severance. The inclusion of a firearm charge, when properly

joined to the other charges, is not prejudicial for the purposes of Rule 14. And as

discussed supra, Counts One and Two are properly joined. The present case includes

twenty-two defendants involved in a drug smuggling conspiracy that took place across

multiple states over the course of several months. To sever a firearms charge as to one

defendant and try it separately, when that charge is properly joined under Rule 8(a),

comes with such economic costs as to outweigh any prejudice associated with the

charge. Moreover, in the same way that “cautionary instructions can decrease the

possibility that the jury will improperly transfer proof of guilt from one defendant to

another,” jury instructions can likewise prevent the transfer of guilt between charges.29 In

light of the heavy burden on judicial economy and the “curative power” of a jury instruction,

the Court finds that Rule 14 severance of Counts One and Two is not appropriate.30




26
   United States v. Richards, 204 F.3d 177, 193 (5th Cir. 2000) (citing McCord, 33 F.3d at 1452).
27
   Zafiro v. United States, 506 U.S. 534, 538-39 (1993). See also FED. R. CRIM. P. 14 advisory committee’s
note to 1944 adoption.
28
   Bullock, 71 F.3d at 175.
29
   United States v. Ellender, 947 F.2d 748, 755 (5th Cir. 1991) (quoting United States v. Hogan, 763 F.2d
697, 705 (5th Cir. 1985)).
30
   See United States v. Morrow, 537 F.2d 120, 136 (5th Cir. 1976).
57479
                                                                                              Page 5 of 6
III.      CONCLUSION

          In consideration of the above, the Defendant’s Motion to Sever Charges31 is

DENIED.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on November 5, 2019.




                                        S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




31
     Rec. Doc. 33.
57479
                                                                            Page 6 of 6
